  Case 1:21-cv-00216-TCS-JCG-MMB Document 22                       Filed 06/30/21      Page 1 of 4




                 UNITED STATES COURT OF INTERNATIONAL TRADE

Before:           Hon. Timothy C. Stanceu, Hon. Jennifer Choe-Groves, Hon. M. Miller Baker
---------------------------------------------------------------X
                                                               :
HILTI, INC.,                                                   :
                                                               :
                                    Plaintiff,                 :
                                                               :
                                                               :
                  v.                                           :
THE UNITED STATES;                                             :
JOSEPH R. BIDEN, JR., in his official capacity as :
PRESIDENT OF THE UNITED STATES;                                : Court No. 21-00216-TCS-JCG-MMB
UNITED STATES CUSTOMS AND BORDER                               :
PROTECTION; TROY MILLER in his official                        :
capacity as SENIOR OFFICIAL PERFORMING                         :
THE DUTIES OF THE COMMISSIONER OF U.S. :
CUSTOMS AND BORDER PROTECTION;                                 :
UNITED STATES DEPARTMENT OF                                    :
COMMERCE; and GINA RAIMONDO in her                             :
official capacity as SECRETARY OF COMMERCE:
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X

                        PLAINTIFF’S CONSENT MOTION TO STAY

        Pursuant to Rules 1 and 7 of the Rules of the U.S. Court of International Trade (“CIT”),

plaintiff Hilti, Inc. (“Plaintiff”) moves this Court on consent to enter a stay of the merits of this

case until 65 days after a final decision on appeal in PrimeSource Building Products, Inc. v.

United States, et. al., No. 20-00032, 2021 Ct. Intl. Trade LEXIS 36 (Ct. Int'l Trade Apr. 5, 2021),

appeal docketed, 21-2066 (Fed. Cir. June 17, 2021). In Slip Op. 21-36, issued on April 5, 2021,

the CIT granted summary judgment to PrimeSource on its claim that Proclamation 9980 was

issued beyond the statutory time limits set forth in Section 232. The court declared Proclamation

9980 invalid as contrary to law and directed those unliquidated entries affected by the litigation

be liquidated without the assessment of duties and previously liquidated entries be reliquidated

                                                   1
  Case 1:21-cv-00216-TCS-JCG-MMB Document 22                     Filed 06/30/21     Page 2 of 4




with the Section 232 duties refunded to the importer. Slip op. 21-36 at 11-12. This decision is

now on appeal to the U.S. Court of Appeals for the Federal Circuit.

       Plaintiff seeks to stay the instant matter until 65 days after the PrimeSource matter is

final because this case and PrimeSource present identical issues. Like the plaintiff in

PrimeSource, Plaintiff challenges the defendants’ issuance and implementation of Presidential

Proclamation 9980 (“Proclamation 9980”), published as Adjusting Imports of Derivative

Aluminum Articles and Derivative Steel Articles into the United States, 85 Fed. Reg. 5281 (Jan.

29, 2020), alleging:

       1.      That Proclamation 9980 violated Section 232 and the Administrative Procedures
               Act, 5 U.S.C. §§ 702, et seq., by not complying with the applicable statutory and
               regulatory requirements;

        2.     Section 232 is an unconstitutional over-delegation by Congress of its legislative
               powers to the President; and,

        3.     Plaintiff’s Fifth Amendment rights were violated by the application of
               Proclamation 9980

Given the common legal questions posed in Plaintiff’s case and in PrimeSource, the outcome of

the PrimeSource appeal will likely be controlling authority in Plaintiff’s case. As such, the

resources of the parties and the court in the instant matter are conserved by staying the case

pending resolution of PrimeSource.

                                              ARGUMENT

       Plaintiff believes that a stay of the proceeding would serve the interests of judicial economy

as well as the interests of the parties in this action. See generally, Landis v. North American Co.,

299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants”); see also, An Giang Agriculture and Food Import Export



                                                 2
  Case 1:21-cv-00216-TCS-JCG-MMB Document 22                        Filed 06/30/21     Page 3 of 4




Company v. United States, 350 F.Supp.2d 1162, 1167 (CIT 2004). According to the court in An

Giang,

                 . . . a case may properly be stayed pending the outcome of another case (the
         “lead” case) even where the “lead” case may not be potentially dispositive of the
         case sought to be stayed -- i.e., even where the “lead” case may, at most, streamline
         the issues in the case sought to be stayed. See, e.g., Landis, 299 U.S. at 256, 81 L.
         Ed. 153, 57 S. Ct. 163 (noting that, even though “every question of fact and law”
         in the case sought to be stayed might not be decided in the “lead” case, “in all
         likelihood [the “lead” case] will settle many and simplify them all”) . . ..

350 F. Supp.2d at 1168 n. 9.

         As stated above, the ultimate resolution of the PrimeSource case will likely resolve this

case without the necessity of going to trial, or, alternatively, it may narrow the issues in dispute.

Therefore, a stay of this matter until 65 days after a final decision in the PrimeSource case would

be the most efficient course of action, serve the interests of the parties, and promote judicial

economy. Union Steel Mfg. Co. v. United States, 896 F. Supp. 2d 1330, 1336 (CIT 2013) (stay

orders appropriate where “the interests of judicial economy” are promoted and “resources of the

parties as well as the court” are conserved).

         Furthermore, defendants will not face hardship if a stay is granted. Landis v. N. Am. Co.,

299 U.S. 248, 257 (1936) (the power to stay proceedings “calls for the exercise of judgment, which

must weigh competing interests and maintain an even balance”). Defendants are not harmed by

the stay in that they continue to collect, and Plaintiff continues to pay, the 232 duties when

Plaintiff’s merchandise subject to Proclamation 9980 enters the United States. Nor will a stay in

this case delay the final decision in the PrimeSource matter as that matter is proceeding according

to its scheduling timetable independent of the instant case. In sum, Plaintiff does not see how any

party to this action is treated inequitably, or suffers any hardship, if this matter is stayed.




                                                   3
  Case 1:21-cv-00216-TCS-JCG-MMB Document 22                 Filed 06/30/21     Page 4 of 4




                          CONSENT OF THE OTHER PARTIES

        Plaintiff’s undersigned counsel conferred via email with counsel for the Government,

Ann C. Motto on June 16, 2021. Ms. Motto consented to the relief requested.



       WHEREFORE, plaintiff respectfully requests that its motion for a stay be granted.




Respectfully submitted,


                                    BARNES, RICHARDSON & COLBURN, LLP

                                    By:    /s/ Frederic D. Van Arnam, Jr.

                                           Frederic D. Van Arnam, Jr.
                                           100 William Street, Suite 305
                                           New York, NY 10038
                                           212 725-0200, ex. 126
                                           rvanarnam@barnesrichardson.com




Dated: June 30, 2021




                                               4
